Citation Nr: 0638097	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-17 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active duty (AD) in the U.S. Navy from 
December 1970 to December 1972.  He had periods of active 
duty for training (ACDUTRA) in the Naval Reserve from October 
7, 1969, to December 31, 1969; from January 1, 1970, to March 
31, 1970; and from July 1, 1973, to September 30, 1973.  He 
also had periods of inactive duty for training (INACDUTRA) in 
the Naval Reserve from April 1, 1970, to December 2, 1970; 
from January 1, 1973, to June 30, 1973; and from October 1, 
1973, to October 6, 1973.

The Board issued a decision in May 2004, denying service 
connection for hypertension and other claimed disorders.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In August 2005, the veteran's 
attorney, on his behalf, and the VA General Counsel filed a 
Joint Motion for Partial Remand, and indicated that the 
veteran wished to appeal only the denial of service 
connection for hypertension.  By August 2005 the Court issued 
an order granting the Joint Motion for Partial Remand, 
vacating that portion of the Board's decision which had 
denied service connection for hypertension, and dismissing 
the judicial appeal as to the other issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In an August 2005 Joint Motion for Partial Remand, the 
parties assertedthat the Board had failed to provide an 
adequate statement of reasons or bases to support its 
decision as required by law, and that VA must satisfy its 
duty to assist the veteran.  In brief, the parties found that 
the Board's discussion of the presumption of soundness was 
incomplete for two reasons.  First, the Board reportedly did 
not address what the veteran's status was, for purposes of 
the applicability of the presumption of soundness, during his 
various periods of service.  Second, the Board reportedly did 
not address whether or not the veteran underwent an entrance 
examination prior to his period of active duty from December 
1970 to December 1972 and, if so, what the implications of 
that examination would be to the application of the 
presumption of soundness.  

In addition, with regard to the duty to assist, the parties 
to the Joint Motion found that the Board should have returned 
the December 2002 VA examination report for further 
clarification of the examiner's opinion.  It was noted that 
the VA examiner opined that the veteran had long-standing 
hypertension which "clear[ly] . . . dates back to when he 
was in the service, since he had elevated blood pressures 
while in the Reserves in 1970, prior to the time he entered 
active duty" and that the Board determined that the VA 
examiner's opinion was not probative because of his apparent 
reliance on erroneous service information.  The parties noted 
that while the Board's statement explained why the Board 
found the VA examiner's opinion inadequate, the Board should 
have returned the examination report for further 
clarification.  In the Joint Remand, the parties request that 
"the Board ... identify Appellant's periods of ACDUTRA and 
active duty for the examiner [sic] should be asked to 
determine if Appellant's hypertension had its onset during 
one of these periods, or in the event that the Board 
determines that his hypertension pre-existed his entrance 
into active duty in December 1970, the examiner should be 
asked to determine if his hypertension increased in severity 
during his period of active duty service."  

The Board notes that much of the confusion over the December 
2002 VA examiner's opinion results from the examiner's 
generic use of the word "service" in the opinion rendered.  
It appears that the VA examiner used the word "service" to 
encompass the time that the veteran served in the U.S. Naval 
Reserve.  As explained in the Board's May 2004 decision, the 
veteran had three distinct types of service from 1969 to 
1973:  active duty in the U.S. Navy, ACDUTRA in the Naval 
Reserve, and INACDUTRA in the Naval Reserve.  In the history 
portion of the December 2002 VA examination report it was 
noted that the veteran "was in the U.S. Naval Reserve from 
12-69 to 12-70, at which point he went on active duty and was 
on active duty for the next two years, until 1972.  He had 
several blood pressure readings obtained while in service 
that were hypertensive levels.  His blood pressure on 6-22-70 
was 150/90, at which point he was given a diagnosis of 
"essential hypertension" by the examining M.D.  He had 
another set of blood pressures done on 11-02-70; one was 
146/90 and another was 144/90."  The VA examiner then noted 
that he did not "have any records of blood pressures done 
while [the veteran] was on active duty between 12-70 and 
1972".  

As noted in the Board's decision of May 7, 2004, service-
connected disability compensation is payable to a veteran for 
disability incurred or aggravated during active military, 
naval, or air service.  38 U.S.C.A. § 101(24) defines the 
term "active military, naval, or air service" as including 
active duty and any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty.  
The term "active duty" is defined in 38 U.S.C.A. § 101(21) 
to include full time duty in the Armed Forces, other than 
active duty for training.  Further, active duty for training 
includes full-time duty performed by Reserve or National 
Guard members for training purposes.  See 38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c).  Two-week periods of annual 
training are examples of active duty for training, while 
weekend drills are inactive duty training.  Service 
connection is available for any period of ADT or IADT during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The Court has re-
affirmed that, with certain exceptions not applicable here, 
service connection is available for injuries, and not 
diseases, sustained on inactive duty for training.  See 
Brooks v. Brown, 5 Vet. App. 484 (1993).

At this point, the Board has no choice but to remand this 
matter in light of the Court's August 2005 Order, granting 
the Joint Motion for Remand and remanding the Board's 
decision for compliance with the instructions in the Joint 
Motion.  Therefore, the Board will remand and request that 
the VA examiner's opinion rendered in December 2002 be 
clarified.

Accordingly, the case is REMANDED for the following action:

1.  Request that the claims file be returned 
to the White River Junction VAMC for 
clarification of the December 2002 VA 
examination report.  If this clarification 
cannot be accomplished without scheduling the 
veteran for another VA examination, then this 
should be noted and the veteran should be 
scheduled for another VA examination.  The 
claims folder must be reviewed by the examiner 
in conjunction with rendering an opinion 
and/or conducting an examination.

a.  The VA examiner should be advised that 
there are several types of military 
service, e.g., active duty (AD) (full-time 
duty in the Armed Forces); active duty for 
training (ADT) (generally several weeks or 
months of Reserve training duty); and 
inactive duty training (IADT) (generally 
off-and-on duty on weekend drills).  The 
veteran had several types of service, as 
follows in chronological order: 

 ACDUTRA in the Naval Reserve from 
October 7, 1969, to December 31, 1969; 
and from January 1, 1970, to March 31, 
1970.

 INACDUTRA in the Naval Reserve from 
April 1, 1970, to December 2, 1970.

 AD in the Navy from December 2, 1970, 
to December 1, 1972.

 INACDUTRA in the Naval Reserve from 
January 1, 1973, to June 30, 1973.

 ACDUTRA in the Naval Reserve from July 
1, 1973, to September 30, 1973.

 INACDUTRA in the Naval Reserve from 
October 1, 1973, to October 6, 1973.

b.  The VA examiner should be asked to 
indicate whether the veteran's hypertension 
had an onset during a period of duty (AD, 
ACDUTRA, or INACDUTRA), and should specify 
which period of duty for the record.  
Specifically, the examiner should address 
whether it is more likely than not (i.e., 
to a degree of probability greater than 50 
percent), at least as likely as not (i.e., 
a 50-50 probability), or unlikely (i.e., a 
probability of less than 50 percent) that 
the currently diagnosed hypertension was 
present in, or had its onset during, any of 
the veteran's periods of service.

c.  If it was not manifested first in 
service, the VA examiner should also be 
asked to indicate whether the veteran's 
hypertension, which appears (subject to 
review by the examiner) to have been 
diagnosed in June 1970, increased in 
severity, beyond the natural progression of 
the disease, during his period of AD from 
December 2, 1970, to December 1, 1972.  The 
complete rationale for any opinion(s) 
expressed should be provided.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  If it cannot be determined 
whether the veteran's current hypertension 
is causally related to, or was aggravated 
during, any period of military service, on 
a medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically so 
specify in the report, and explain why this 
is so.

2.  The RO should then readjudicate the claim.  
If it remains denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the case 
(SSOC) and be given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



